         Case 1:19-cr-00367-DLC Document 77 Filed 04/06/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
UNITED STATES OF AMERICA               :
                                       :                 19cr367-3(DLC)
               -v-                     :
                                       :                       ORDER
JUAN ROSARIO,                          :
                                       :
                         Defendant.    :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     An initial conference is scheduled to occur on April 15,

2021 at 2:00 PM.      Due to the COVID-19 pandemic, the defendant

may have the option of appearing in court or through a

videoconference.      Accordingly, it is hereby

     ORDERED that defense counsel shall respond to the following

question by 12:00 PM on April 12, 2021:

            Does the defendant consent to have the proceeding
            occur as a videoconference?

     If the defendant consents to have the proceeding occur as a

videoconference, please complete and file on ECF the written

consent form attached to this Order if it is feasible to do so.

Dated:      New York, New York
            April 6, 2021


                                    ____________________________
                                             DENISE COTE
                                    United States District Judge
